UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7070


JOHN BACCUS, a/k/a John Roosevelt Baccus,

                      Plaintiff – Appellant,

          v.

LEWIS A. SCOTT, Et Al,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:10-cv-02862-DCN)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Roosevelt    Baccus     appeals    the     district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed    the   record     and     find    no     reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Baccus v. Scott, No. 9:10-cv-02862-DCN (D.S.C. July 25,

2011).     We deny Baccus’s motions to compel the district court

clerk’s office to provide copies of documents, for a transcript

at   Government     expense,    to   review    the    record      in   the   clerk’s

office, and to consolidate this appeal with No. 11-7101.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented      in    the    materials

before    the   court   and    argument     would    not   aid    the    decisional

process.



                                                                             AFFIRMED




                                       2